Order, insofar as appealed from, unanimously reversed, without costs of this appeal to any party, and motion denied, without costs. Memorandum: Defenses contained in an answer should not be stricken unless they are clearly and unquestionably insufficient in law. This is not so in the case before us. The peti*493tioner would have the factual issues decided on the pleadings and affidavits rather than upon proof in a plenary trial. This should not be done in this ease. (Appeal from certain parts of an order of Erie Special Term striking certain defenses from the answers.)
Present — Williams, P. J., Bastow, Henry, Del Veeehio and Marsh, JJ.